Citation Nr: 0511846	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
diabetes mellitus, type II, currently rated as 20 percent 
disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  A notice of disagreement was filed in June 2003, a 
statement of the case was issued in October 2003, and a 
substantive appeal was filed in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In March 2004, the veteran submitted February 2004 
correspondence from Mark L. Kueffler, a Vocational 
Rehabilitation Counselor.  Mr. Kueffler noted symptomatology 
reported by the veteran with regard to PTSD and suggests that 
there may be VA vocational rehabilitation records pertinent 
to the PTSD claim which are not of record.  Regardless of 
whether the claim is reopened or not, VA is under a duty to 
obtain all records under its control.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  In a precedent opinion, the VA 
General Counsel held that when a decision is entered on or 
after July 21, 1992, a failure to consider records which were 
in VA's possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  VAOPGCPREC 12-95.  

Moreover, it appears that the February 2004 letter has not 
been reviewed by the RO, and there is no indication that the 
veteran has waived his right to preliminary RO review.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Additionally, private treatment records from the Altru Clinic 
indicate that the veteran has sought psychiatric treatment 
with Dr. Ken Carlson.  The RO should contact the veteran to 
obtain the address of this physician and the dates of 
treatment.  The RO should, then, obtain the veteran's 
treatment records from Dr. Carlson.  The veteran has also 
indicated treatment with Dr. Greg Thelen at the Stadter 
Center.  The RO should contact the veteran to obtain the 
address of this provider, to include the dates of treatment, 
and then obtain the veteran's medical records from this 
provider.  See 38 C.F.R. § 3.159(c)(1).  

Finally, entitlement to an increased rating for service-
connected diabetes mellitus was denied by rating decision in 
January 2004.  In February 2004, a notice of disagreement was 
received at the RO and then forwarded to the Board.  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the increased 
rating for diabetes issue.  38 C.F.R. § 19.26.  Although the 
Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has made it clear that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet.App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With regard to the increased rating 
for diabetes issue, the RO should take 
appropriate action pursuant to 38 
C.F.R. § 19.26 in response to the 
February 2004 notice of disagreement, 
including issuance of an appropriate 
statement of the case so the veteran 
may have the opportunity to complete 
the appeal by filing a timely 
substantive appeal. 

2.  The RO should obtain all of the 
veteran's VA vocational rehabilitation 
records and associate them with the 
claims file.  

3.  After obtaining any necessary 
consents from the veteran, the RO take 
appropriate action to request all 
pertinent private treatment records 
from Dr. Ken Carlson and Dr. Greg 
Thelen.  

4.  After completion of the above, the 
RO should review the expanded record 
and determine if the veteran's PTSD 
claim has been reopened.  If so, the RO 
should proceed to consider the 
underlying issue under a merits 
analysis.  Unless the full benefit 
sought by the veteran is granted, the 
RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
The case should be returned to the 
Board after the veteran is afforded an 
opportunity to respond. 

The veteran and his representative have he right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




